 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                             Case No: 2:09-cr-00074 JAM AC P
12                       Plaintiff/Respondent,
13                  v.                                     ORDER AND FINDINGS AND
                                                           RECOMMENDATIONS
14   DUANE ALLEN EDDINGS,
15                       Defendant/Petitioner.
16

17

18          Duane A. Eddings has filed a pro se Petition for Writ of Mandamus, EFC No. 294, which
19   has been docketed as a request for court order terminating restitution deductions,1 as well as a
20   motion to expedite consideration of the mandamus petition, ECF No. 299. Both matters have
21   been referred to the undersigned U.S. Magistrate Judge. ECF No. 301. The government has
22   opposed the petition, ECF No. 306, and petitioner filed a reply, ECF No. 307. For the reasons
23   that follow, the undersigned concludes that mandamus jurisdiction is lacking, and that the petition
24   should be denied.
25   ////
26   1
       As discussed below, defendant does not seek a court order directly terminating his restitution
27   deductions. Rather, he seeks a court order compelling the United States to provide him a due
     process hearing or “equivalent hearing” under the Internal Revenue Code regarding the lien
28   arising from his restitution obligation.
 1      I.       Background
 2            On February 26, 2009, Mr. Eddings and his co-defendant were indicted on numerous
 3   fraud-related charges. ECF No. 1. Mr. Eddings was ultimately charged by superseding
 4   indictment on May 12, 2011, with six counts of mail fraud, in violation of 18 U.S.C. § 1341; three
 5   counts of wire fraud, in violation of 18 U.S.C. § 1343; three counts of money laundering, 1 in
 6   violation of 8 U.S.C. § 1957, and three counts of tax evasion, in violation of 26 U.S.C. § 7201.
 7   ECF No. 81. Petitioner went to trial, and on November 4, 2011, the jury found him guilty on all
 8   counts. ECF No. 141.
 9            Mr. Eddings was sentenced on April 24, 2012, and restitution was ordered in the amount
10   of $5,880,450.62. ECF No. 197. On November 7, 2014, the Court of Appeals affirmed the
11   convictions, vacated the sentence, and remanded for resentencing. ECF No. 230. The appellate
12   court found error regarding various Guidelines adjustments, but the amount of restitution was not
13   challenged on appeal. Id. Petitioner was resentenced on May 17, 2016. ECF No. 282. The
14   original restitution amount was re-imposed. Id.
15            On April 29, 2019, Mr. Eddings filed the instant pro se petition for mandamus relief. ECF
16   No. 294. In it, he seeks a court order compelling the Financial Litigation Unit (“FLU”) of the
17   U.S. Attorney’s Office to provide a hearing pursuant to 26 U.S.C. § 6320. Petitioner states that
18   he received a demand notice from the FLU on or about August 3, 2012, demanding payment of
19   court-ordered restitution. He attaches the demand notice. ECF No. 294 at 1, 4, 6. Petitioner
20   states that he satisfied the demand by providing a bond; he attaches the purported bond and proof
21   of mailing. Id. at 1, 9, 11-13. When the FLU failed to notify him that his lien had been released
22   upon receipt of the bond, defendant requested an “Other Evidentiary Hearing” pursuant to 26
23   U.S.C. § 6320. A copy of the request, an undated IRS Form 12153, is attached to defendant’s
24   Motion to Expedite Consideration. ECF No. 299 at 4-5. Because he has not received such a
25   hearing, petitioner seeks a writ of mandamus compelling one. ECF No. 294 at 2.
26      II.      Standards Governing Mandamus Relief
27            The district courts have “original jurisdiction over any action in the nature of mandamus
28   to compel an officer or employee of the United States to perform a duty owed to the plaintiff.” 28

                                                       2
 1   U.S.C. § 1361. However, mandamus is an extraordinary remedy. Barron v. Reich, 13 F.3d 1370,
 2   1374 (9th Cir. 1994). It is “available to compel a federal official to perform a duty only if: (1) the
 3   individual’s claim is clear and certain; (2) the official’s duty is nondiscretionary, ministerial, and
 4   so plainly prescribed as to be free from doubt, and (3) no other adequate remedy is available.”
 5   Patel v. Reno, 134 F.3d 929, 931 (9th Cir. 1997). Where these requirements are not met, the
 6   district court lacks mandamus jurisdiction. Stang v. Internal Revenue Serv., 788 F.2d 564 (9th
 7   Cir. 1986). The decision to grant mandamus relief is discretionary, even if all three elements are
 8   satisfied. Oregon Natural Resources Council v. Harrell, 52 F.3d 1499, 1508 (9th Cir. 1995).
 9       III.      Analysis
10              Petitioner does not meet the threshold requirements for mandamus relief. First, his claim
11   is far from clear and certain. To the contrary, the claim is legally frivolous. Petitioner seeks an
12   order compelling the FLU of the U.S. Attorney’s Office to provide a type of hearing in relation to
13   a restitution obligation that is available only from the IRS in relation to a lien imposed directly by
14   that agency under the Federal Tax Lien Act. See generally, 26 U.S.C. §§ 6320-6327.2
15   Specifically, § 6320 provides for notice and an opportunity for hearing when the IRS files a tax
16   lien pursuant to § 6321. Section 6330, which petitioner cites in his Motion to Expedite
17   Consideration, provides the same notice and opportunity for hearing requirements in the context
18   of tax levies. The form that petitioner submitted to request a hearing, IRS Form 12153 (Request
19   for a Collection Due Process Hearing or Equivalent Hearing), states on its face that such hearings
20   may be requested from the IRS Office of Appeals in response to various specific IRS notices of
21   tax lien filings and/or levies. ECF No. 299 at 4. The demand notice that petitioner received from
22   the FLU regarding criminal restitution is not an IRS notice of tax lien filing or levy, and therefore
23

24   2
       The Department of Justice has distinct statutory authority to record liens and initiate other
     collection efforts to satisfy criminal restitution orders. See 18 U.S.C. § 3613(c), (f); see also 18
25   U.S.C. § 3664(m)(1)(A). The United States may enforce a judgment for restitution pursuant to
26   “practices and procedures for the enforcement of a civil judgment under Federal law or State law”
     and also “by all other available and reasonable means.” 18 U.S.C. §§ 3613(a), 3664(m)(1)(A)(ii).
27   An order of restitution becomes a lien in favor of the United States on all property of the
     defendant at the time of entry of judgment. 18 U.S.C. § 3613(c); see also United States v. Mills,
28   991 F.2d 609, 612 (9th Cir. 1993).

                                                        3
 1   did not trigger any protections under § 6320 or § 6330. In sum, petitioner’s factual allegations
 2   and supporting documents do not establish a clear and certain claim for relief. Rather, the relief
 3   he seeks is legally unavailable.
 4          Moreover, petitioner’s claim rests on the factual premise that his financial obligation to
 5   the government was extinguished by his presentation of a bond. However, it is clear from the
 6   face of petitioner’s Exhibit A that this document had no actual value or legal effect. The
 7   certificate is titled “Private Registered Bond for Investment,” with a purported value of “One
 8   Hundred Million U.S. Dollars,” and states that it is a “Private Registered Self-Backed Bond
 9   Based On Future Earnings In Re: Live Birth # [number illegible] for Investment at the Discretion
10   of the Secretary of the Treasury/U.S. Department of the Treasury as Fiduciary.” ECF No. 294 at
11   9. Mr. Eddings is named as the “Trustee/Secured Party.” Id.3 This certificate is not a legitimate
12   financial instrument, and its presentation can have no effect on petitioner’s restitution obligation
13   or give rise to a right to a hearing of any kind.
14          Second, the government’s duty to provide the requested hearing is not “free of doubt.” To
15   determine whether such a duty exists, the court must look to the entire Act at issue. Fallini v.
16   Hodel, 783 F.2d 1343, 1345 (9th Cir. 1986). Plaintiff seeks to enforce an alleged duty to provide
17   a hearing under the Internal Revenue Code, but the hearing provisions of that code apply only
18   where the IRS has itself initiated specific types of liens and levies. Because petitioner has not
19   demonstrated that he is subject to an IRS lien or levy, it is highly doubtful that the government
20   has any duty to provide a § 6320 or § 6330 hearing.4 Moreover, the cited sections of the Internal
21
     3
22     The language of this certificate suggests the “Redemptionist” philosophy associated with the
     sovereign citizen movement, which posits that citizens of the United States have been placed as
23   collateral in bond for the security of the U.S. Department of the Treasury. Redemptionists assign
     imaginary Treasury account numbers to individuals, and assert that these direct treasury accounts
24   have a balance equal to the monetary value that the government places on the life of the
     individual. Bogus financial instruments are then used to draw on the direct treasury accounts.
25   See, generally, Ray v. Williams, 2005 U.S. Dist. LEXIS 45513, at *12-16 (D. Ore. Mar. 24,
26   2005) (and cases cited therein). The court notes further that petitioner appears to have returned
     the FLU demand letter stamped “accepted for value and consideration – exempt from levy,” and
27   with similar language referencing a “prepaid account.” ECF No. 294 at 4-7.
     4
       The government acknowledges that it recorded a judgment lien against petitioner’s property in
28   September 2012. See ECF No. 306 at 2.

                                                         4
 1   Revenue Code do not authorize the FLU, which plaintiff names as respondent, or any other
 2   subdivision of the Department of Justice, to conduct tax lien hearings under § 6320 or § 6330.
 3   Nor does the statutory scheme at issue here address or apply to liens arising from an order of
 4   criminal restitution. For all these reasons, petitioner has not demonstrated that the government
 5   has any duty at all to provide the requested hearing – let alone a duty that is “nondiscretionary,
 6   ministerial, and so plainly prescribed as to be free from doubt.” Patel v. Reno, 134 F.3d at 931.
 7          Third, adequate remedies exist to protect petitioner’s rights vis-à-vis restitution and any
 8   outstanding tax liabilities. The Internal Revenue Code provides an administrative appeal process
 9   for tax liens. 26 U.S.C. § 6326. To the extent that petitioner wishes to contest the validity of any
10   tax lien that exists independently of his criminal restitution obligation, he thus has an adequate
11   remedy available. As to his restitution obligation, petitioner’s rights were thoroughly protected in
12   the criminal sentencing process, and appellate review was available for any errors in the
13   assessment of restitution. Petitioner received the process he was constitutionally due in relation
14   to his restitution obligation at sentencing. To the extent petitioner now wishes to contest the
15   methods by which the FLU seeks to collecting that debt, alternative remedies also exist.
16   Generally, district courts have jurisdiction under 28 U.S.C. § 2241 to entertain challenges to the
17   collection of fines and restitution payments, which involve the execution of sentence. See, e.g.,
18   Montano-Figueroa, 162 F.3d 548, 549 (9th Cir. 1998) (reaching the merits of petitioner’s section
19   2241 challenge to amount and timing of fine payments); see also United States v. Lemoine, 546
20   F.3d 1042, 1046 (9th Cir. 2008) (reaching the merits of petitioner’s 2241 claim regarding
21   participation in Inmate Financial Responsibility Program).5 Because alternative remedies exist,
22   mandamus will not lie.
23          Because petitioner fails to meet the prerequisites for relief, he has failed to establish
24   mandamus jurisdiction. See Stang, 788 F.2d at 564-65. In the alternative, petitioner has failed to
25   state a claim for mandamus relief. The fact that some of petitioner’s restitution is owed for tax
26
     5
27      Of course, any § 2241 petition based on the alleged satisfaction of petitioner’s restitution
     obligation by the purported bond at Exhibit A would be subject to summary dismissal as
28   frivolous. As explained above, Exhibit A is not a negotiable instrument.

                                                       5
 1   evasion does not convert his restitution balance into a tax lien that implicates the hearing
 2   provisions of the Internal Revenue Code. The restitution order creates a lien on defendant’s
 3   property as a matter of law, 18 U.S.C. § 3613(c), and plaintiff’s submission of a bogus bond has
 4   no effect on the ongoing validity of that lien. Accordingly, the petition is frivolous and should be
 5   denied on the merits.
 6                                                  CONCLUSION
 7          Accordingly, for the reasons explained above, IT IS HEREBY RECOMMENDED that:
 8          1. Petitioner’s Motion for Expedited Consideration, ECF No. 299, be GRANTED; and
 9          2. The Petition for Writ of Mandamus, ECF No. 294, be DENIED for lack of jurisdiction
10              and, in the alternative, for failure to state a claim.
11          These findings and recommendations are submitted to the United States District Judge
12   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(1). Within fourteen (14)
13   days after being served with these findings and recommendations, any party may file written
14   objections with the court. The document should be captioned “Objections to Magistrate Judge's
15   Findings and Recommendations.” Any reply to the objections shall be served and filed within
16   fourteen (14) days after service of the objections. The parties are advised that failure to file
17   objections within the specified time may waive the right to appeal the District Court's order.
18   Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
19   DATED: July 17, 2019
20

21

22

23

24

25

26

27

28

                                                        6
